Citation Nr: 0018283	
Decision Date: 07/12/00    Archive Date: 07/14/00

DOCKET NO.  93-03 212	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disorder. 


REPRESENTATION

Appellant represented by:	Kenneth B. Mason, Attorney


WITNESSES AT HEARING ON APPEAL

The veteran, his sister and Rafael Rivera-Perez, M.D.


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to 
December 1952.

This matter is presently before the Board of Veterans' 
Appeals (Board) on appeal from a March 1990 rating action of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico.  The claims folder is currently 
maintained by the St. Petersburg, Florida RO. 

In a December 1976 decision, the Board denied the veteran's 
original claim of service connection for a psychiatric 
disorder.  In August 1979 and July 1981 decisions, the Board 
determined that new and material evidence had not been 
presented to warrant reopening the claim.  In the rating 
action presently on appeal, the RO determined that the 
veteran had not submitted new and material evidence 
sufficient to reopen the claim.  

In an October 1995 decision, the Board found that the veteran 
had submitted new and material evidence since the December 
1976 determination and, accordingly, reopened the claim.  
Thereafter, the Board reviewed the appeal on a de novo basis 
and denied the claim.  

The veteran filed a timely appeal to the United States Court 
of Appeals for Veterans Claims (formerly the United States 
Court of Veterans Appeals) (hereinafter, the Court).  In 
April 1996, the Court granted a Joint Motion for remand, 
vacating the Board's October 1995 decision and remanding the 
case to the Board.  In July 1996, the Board remanded the case 
to the RO for additional development.  

The Board remanded the case again in January 1999 and July 
1999.  In the July 1999 remand, the Board noted the veteran's 
request for a hearing before a Member of the Board sitting at 
the RO and his representative's request that VA issue a 
subpoena to compel a certain witness to appear.  

Subsequent to the July 1999 remand, the veteran's 
representative filed a motion with the Board for issuance of 
a subpoena to compel production of certain documents and 
appearance of a witness at a hearing to be scheduled at the 
San Juan, Puerto Rico RO.  In a May 2000 Interlocutory Order, 
the Board denied the motion.  In a statement received by 
facsimile at the Board in June 2000, the veteran's 
representative withdrew the request for a personal hearing.  
The case has been returned to the Board for appellate review.

As noted above, within the Board's October 1995 determination 
it was found that the veteran had presented new and material 
evidence to reopen the claim of entitlement to service 
connection for a psychiatric disability.  Neither the 
veteran, his representative, the VA General Counsel nor the 
Court have disputed this preliminary determination.  As a 
result, the Board has framed the issue on appeal as noted on 
the title page.


FINDING OF FACT

The claim of entitlement to service connection for a chronic 
acquired psychiatric disorder is supported by cognizable 
evidence demonstrating that the claim is plausible or capable 
of substantiation.  


CONCLUSION OF LAW

The claim of entitlement to service connection for a chronic 
acquired psychiatric disorder is well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The law provides that three discrete types of evidence must 
be present in order for a veteran's claim for benefits to be 
well grounded:  (1) There must be competent evidence of a 
current disability, usually shown by medical diagnosis; (2) 
There must be evidence of incurrence or aggravation of a 
disease or injury in service.  This element may be shown by 
lay or medical evidence; and (3) There must be competent 
evidence of a nexus between the inservice injury or disease 
and the current disability.  Such a nexus may be shown by 
medical evidence.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997).  

In this case, a September 1974 psychiatric evaluation 
included the examiner's observation that the veteran had had 
an emotional disorder "since at least March 1953."  In an 
April 1975 statement, Dr. Victor M. Rivera Ascencio noted 
that he had treated the veteran in 1953 for complaints of 
nervousness and that the veteran was diagnosed with an 
anxiety state.  The report of a January 1976 private 
psychiatric examination included the examining physician's 
comment that military medical records contain material 
substantiating the veteran's claim that the initiation of the 
psychiatric disorder happened while in service as there were 
symptoms of an anxiety neurosis for which the veteran was 
prescribed sedatives.  VA treatment records dated in December 
1991 include an assessment of rule out schizophrenia-
affective disorder.  

Given the evidence of current disability, evidence of 
treatment shortly after service and medical statements 
relating the current findings to service, the Board finds the 
veteran's claim is well grounded.  


ORDER

The claim of entitlement to service connection for a chronic 
acquired psychiatric disorder is well grounded.  To this 
extent only, the appeal is granted.


REMAND

Inasmuch as the veteran has submitted a well-grounded claim, 
VA is obligated to assist him in the development of that 
claim.  38 U.S.C.A. § 5107(a) (West 1991).  

In that regard, the veteran should be afforded a VA 
examination in order to obtain a medical opinion as to nature 
and likely etiology of any currently demonstrated psychiatric 
disorder.  The Board points out that medical records obtained 
from Wallace Jimenez-Mendoza, M.D. should not be relied upon 
by the psychiatrists who examine the veteran pursuant to this 
remand.  Although Dr. Jimenez-Mendoza has submitted 
statements in support of the veteran's claim, the validity of 
those records is highly suspect.  A January 1997 VA Field 
Examination report noted that Dr. Jimenez-Mendoza had been 
personally interviewed and had personally reviewed the 
questionable medical evidence, several of which had been 
clearly altered.  Thereafter, Dr. Jimenez-Mendoza indicated 
that the documentary evidence was not authentic and, given 
the dates in question and the dates of Dr. Jimenez-Mendoza's 
medical training, he could not have treated the veteran.  It 
was the field examiner's conclusion that the records were not 
authentic.  Dr. Jimenez-Mendoza later stated in a July 1998 
sworn affidavit that the medical records in question were, in 
fact, authentic.  The Board finds that repudiation 
disingenuous at least, and inherently incredible.  As such, 
any statements or records from Dr. Jimenez-Mendoza must be 
disregarded by the examiners offering the opinion necessary 
to the disposition of this case. 

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who treated him for 
complaints regarding his claimed 
psychiatric disorder since service.  
After securing the necessary release, the 
RO should attempt to obtain copies of all 
records not previously considered from 
the identified treatment sources.

2.  The veteran should be afforded an 
examination by a board of two VA 
psychiatrists in order to determine the 
current nature and likely etiology of his 
reported psychiatric disorder.  Complete 
psychological testing should be done in 
this regard.  The claims folder must be 
made available to the examiners and all 
indicated tests, studies and evaluations 
should be performed.  The examiners 
should be reminded that the medical 
records and statements received from Dr. 
Jimenez-Mendoza are not to be considered.  
Based on examination findings and the 
review of the evidence of record, the 
examiners should offer an opinion as to 
the medical probability that any 
currently demonstrated psychiatric 
disorder had its onset during service, or 
within one year after the veteran's 
separation from service, as claimed by 
the veteran.  A complete rationale for 
all opinions provided is required.  In 
giving the opinion, there should be a 
discussion of the veteran's pertinent 
history with citation to any records 
supporting the conclusion provided.  

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be taken.  

4.  Thereafter, the RO should again 
review the veteran's claim.  If any 
benefit sought on appeal remains denied, 
the veteran and representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 



